Citation Nr: 1244159	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary impairment, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to September 1956 and from May 1959 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO.  That hearing was scheduled, but he cancelled at his request before it was held.  Therefore, his request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

This claim was remanded for additional development by the Board in May 2011.  It was again remanded for additional development by the Board in April 2012.  That was at least substantially completed and adjudication may proceed.  Dyment v. West, 13 Vet. App. 141 (1999).  

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the Veteran's representative in a March 2012 Brief.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board therefore does not have jurisdiction over that issue.  That issue is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's urinary impairment is not related in any manner to his service and is not associated in any manner with his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for urinary impairment have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.307, 3.309, 3.310, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2012).  The issue currently before the Board originated from the Veteran seeking entitlement to a higher rating for his lumbar spine disability.  The Board found no duty to notify or assist errors in its May 2011 decision resolving that issue.  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Board's May 2011 remand, in addition to February 2012 and November 2012 supplemental statements of the case set forth and discussed the pertinent laws and regulations, the evidence obtained by VA, reasons service connection had been denied, and how VA determines disability rating and effective dates if service connection is granted.  A May 2011 letter further requested that the Veteran provide any relevant evidence in his possession.  Any defect with respect to the content or timing of the provision of this information to him is harmless because he has had a meaningful opportunity to participate in the processing of this appeal.  The essential fairness of adjudication has not been impacted, in other words.

VA is required to aid the claimant in the procurement of service medical records and other pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159 (2012).  The duty to assist is heightened when records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2012).

The Board finds that VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records have been obtained through VA's efforts, him submitting them on his own behalf, or both.  The representative has stated that it appears that some service treatment records may be missing.  No private treatment records have been obtained.  However, no private facility has been identified by the Veteran as providing pertinent treatment.  He also did not submit any pertinent private treatment records on his own behalf.  A VA spine examination was conducted in January 2011, while VA genitourinary examinations were conducted in July 2011 and June 2012 pursuant to the Board's May 2011 and April 2012 remands.  Each examiner reviewed the Veteran's claims file, interviewed him, and undertook a physical assessment of him.  Diagnostic testing was undertaken as necessary.  Diagnoses were made and opinions were provided regarding whether or not each diagnosis is related to the Veteran's service or service-connected lumbar spine disability.  All questions necessary to render the determination made herein thus were answered.  The examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  Finally, neither the Veteran nor his representative has identified any further records, examination, or other development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  

In sum, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review therefore may proceed without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a) (2012); 38 U.S.C.A. §§ 1110, 1131 (West 2002).  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b) (2012).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology after service is required where a condition in service is noted but is not chronic or where a diagnosis of chronicity legitimately may be questioned.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2012).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2012).  Second, the Veteran must have manifested a chronic disease such as calculi of the kidney, bladder, or gall bladder, or cardiovascular-renal disease  to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a) (2012).

Also applicable here are the circumstances for presumptive service connection for diseases associated with exposure to an herbicide agent.  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2012).  Second, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012); McCartt v. West, 12 Vet. App. 164 (1999).  Third, the Veteran must manifest a particular disease to a compensable degree within a particular time period.  This period is within a year after the last date of in-service exposure to an herbicide agent for chloracne and other acneform disease consistent therewith, porphyria cutanea tarda, and acute and subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(1)(B)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2012).  It is any time after separation from service for AL amyloidosis, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, respiratory cancers, and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(1)(B)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2012).

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(a) (2012).  Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

Secondary service connection means that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires showing that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  Objective neurologic abnormalities associated with lumbar spine disabilities, for example, are to be rated separately under the appropriate Diagnostic Code.  That includes bladder impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That is the case where the evidence is both competent and credible.  Competency is a legal concept determining whether testimony may be heard and considered whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his personal knowledge.  Layno v. Brown, 6. Vet. App. 465 (1994).  In weighing credibility, discounting of competent testimony or statements from a lay person may occur in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has a heightened obligation to consider resolving reasonable doubt in favor of the claimant and to explain its findings and conclusions, in addition to the heightened duty to assist in the development of the claim, when the Veteran's service medical records presumably or actually were destroyed while in the possession of the government.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record but does not have to discuss each piece of evidence).  That evidence leads the Board to find that service connection for urinary impairment is not warranted.  All necessary requirements for establishing entitlement to this benefit are not met.  

It is undisputed that the Veteran currently has urinary impairment.  A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his underlying claim which included seeking a higher rating for his lumbar spine disability in June 2007.  VA treatment records show that kidney stones, also called calculi or nephroliths, and bladder stones for which some surgery was undertaken were found prior to that date.  Those records also reveal that the stones were found thereafter beginning as early as July 2007.  Bladder wall thickening also was found in an April 2009 VA treatment record.  Prior to May 2011, VA treatment records showed that the Veteran was asymptomatic.  He complained of intermittent incontinence in a record at that time.  He complained of urinary frequency and urgency with nocturia at a January 2011 VA spine examination and a July 2011 VA genitourinary examination.  He also complained of dysuria, dribbling, straining to urinate, and urinary leakage at the July 2011 examination.  The Veteran and his spouse are competent to report those symptoms because those symptoms are within his personal experience and capable of observation by his spouse.  They also are credible.  The evidence does not show any reason to doubt them.  Urinary frequency was diagnosed at the July 2011 examination.  Finally, voiding dysfunction and nephrolithiasis were diagnosed at the June 2012 VA genitourinary examination.  

However, there is no indication that the Veteran incurred or aggravated any urinary injury or disease during his service.  The service medical records that are available are silent for any urinary disorder.  The Veteran denied urinary symptoms, including frequent or painful urination and kidney stones, at his September 1977 separation examination for his second and final period of service.  His genitourinary system was found to be abnormal at that time, but that was due to the presence of a small varicocele rather than a urinary problem.  It follows that, even if missing service treatment records had shown a urinary problem during service, that problem resolved and was not chronic.

The Board finds that the evidence is against a finding of continuity of symptomatology.  No urinary disorder was shown at separation from service.  Neither the Veteran nor his representative has asserted continuity of symptomatology.  There is no indication that he manifested either kidney stones or cardiovascular-renal disease to any degree, or to a compensable degree, between his October 1977 separation from service and October 1978 a year later.  No mention of cardiovascular-renal disease or even renal disease ever has been made.  The first mention of kidney stones was in an October 2001 VA treatment record, with reference to surgery performed for them at some point prior thereto but after September 1991.  At that time the first documentation of any urinary problem, frequent urination that burned for which a diagnosis of prostatitis was made, occurred in a VA treatment record.  

Acknowledgement is given to the argument of the Veteran's representative in the March 2012 Brief that the Veteran's exposure to chemicals should be considered.  To the extent that is an argument for presumptive service connection due to exposure to a herbicide agent, it is conceded that the Veteran had in-service exposure to an herbicide agent.  The service separation from for his second and final period of active duty service indicates that he served in the Republic of Vietnam from November to December 1969.  It also is conceded that he served 90 days or more of active duty service during a period of war after December 31, 1946.  His second and final period of active duty service alone spanned over 18 years.  A large portion of that service was during the Vietnam era.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2012).  Nevertheless, urinary impairment, to include the Veteran's symptoms and his diagnosed urinary frequency, voiding dysfunction, and nephrolithiasis, are not disabilities listed as being associated with exposure to an herbicide agent during service.  VA has determined that there is no positive association between herbicide exposure and any condition that is not specifically listed or for which it has not been determined should be so listed.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

To the extent the Veteran's representative's argument is for something other than the aforementioned, it is conceded that the Veteran's in-service duties included handling chemicals.  The service separation from for his second and final period of active duty period of service indicates that and duties involving research development.  Yet there is no indication, other than the representative's argument, in support of that theory of entitlement.  The Veteran has not asserted experiencing any effects as a result of handling chemicals during service.  No mention in that regard has been made otherwise.  To conclude that there is a link between in-service handling of chemicals and the current urinary impairment therefore would require resort to pure speculation.  Pure speculation or remote possibility is insufficient when considering whether or not there is service origin.  38 C.F.R. § 3.102 (2012).  No competent medical evidence of record relates any current urinary disorder to handling of chemicals during the Veteran's service.

That leaves for consideration whether or not there is a link between the Veteran's current urinary impairment, diagnosed more than one year after service, and his service or his service-connected lumbar spine disability.  No lay person, whether the Veteran, his spouse., or anyone else, has provided an opinion in that regard.  To the extent it may be presumed that the Veteran or his spouse intended to offer such an opinion, they are lay persons, and are not competent to offer medical opinions requiring medical training and expertise.

A few medical opinions are of record.  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The examiner who conducted the January 2011 VA spine examination noted that the etiology of the Veteran's urinary symptoms was not unrelated to his service-connected lumbar spine disability.  However, as discussed in the Board's May 2011 remand, no rationale was provided for that opinion.  It follows that opinion has little probative value.  The examiner who conducted the July 2011 VA genitourinary examination also provided an opinion as to a relationship between the Veteran's diagnosed urinary frequency and his service-connected lumbar spine disability.  Yet the Board noted in its April 2012 remand that it is unclear whether the opinion is positive or negative.  Also, the stated rationale needed clarification in order to be understood.  It follows that opinion has little probative value.  

Finally, the examiner who conducted the June 2012 VA genitourinary examination opined that the Veteran's diagnosed voiding dysfunction and nephrolithiasis were not related to his service or to his service-connected lumbar spine disability.  That opinion was provided by an individual with adequate qualifications and expertise, a primary care physician.  It was rendered following review of the claims file and interview of the Veteran.  No deficiency is found in either respect.  Of further note is that the Veteran and his spouse previously were found competent and credible in reporting urinary symptoms.  The factual premises underlying the opinion, as they are derived from both the objective and the subjective evidence, thus are considered accurate.  No degree of uncertainty was expressed in rendering it.  A rationale was offered.  Specifically, the nephrolithiasis was determined to be idiopathic.  Thus, the etiology was indeterminate.  Where the etiology is indeterminate, the evidence does not show that it is at least as likely as not related to service or a service-connected disability.  The voiding dysfunction was determined to be caused by benign prostatic hypertrophy and progressive Alzheimer's dementia, and not caused by service or the service-connected lumbar spine disability.  Thus, there is neither proximate cause nor proximate aggravation, to include as a result of any medication prescribed.  While the opinion is neither very thorough nor detailed, the opinion is sufficient to be afforded substantial probative value despite being succinct.

Of additional note is the other evidence supporting the June 2012 negative etiology opinion.  That the Veteran's nephrolithiasis and voiding dysfunction are unrelated to his service is not surprising in light of the above finding of no in-service urinary problem.  His nephrolithiasis, though diagnosed, never was intended by the Board to be considered as part of his urinary impairment.  It indeed is difficult to see how kidney stones could develop as a result of his service-connected lumbar spine disability, which is how this appeal arose in the first place.  Although the Veteran's voiding dysfunction plausibly could be attributable to his lumbar spine service-connected disability, the competent medical evidence found that it instead is attributable partially to his prostate corresponds with the aforementioned September 1991 determination that his urinary frequency and burning were due to prostatitis.  

The Board finds that the preponderance of the evidence is against service connection for urinary impairment under all applicable theories of entitlement.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for urinary impairment is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


